Citation Nr: 1528653	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  12-13 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an effective date earlier than August 4, 2005, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In that decision, the RO granted entitlement to service connection for PTSD (70 percent disabling) and assigned an effective date of August 4, 2005.  The Veteran timely appealed the effective date assigned.

In December 2012, the Veteran testified at a Board hearing held via videoconference before the undersigned Veterans Law Judge; the transcript of that hearing is of record.

In a September 2014 decision, the Board denied the claim on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  A Joint Motion Remand (JMR) was filed by the parties and subsequently granted by the Court.  The Court vacated the September 2014 Board decision and remanded the matter to the Board for further development pursuant to 38 U.S.C.A. § 7252(a).  The Veteran was subsequently notified by letter in March 2015 that the Court remanded the matter to the Board and informed him of the opportunity to submit additional argument or evidence in support of his appeal within 90 days pursuant to 38 C.F.R. § 20.1304.  In March 2015, the Veteran, through his representative, provided argument and requested that the Board proceed with the readjudication of his appeal considering the terms of the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Pursuant to the JMR, the Board understands that the Veteran's claim be reconsidered pursuant to 38 C.F.R. § 3.156(c).  Remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

The Board is aware of the pertinent rules governing effective dates based upon service department records that existed and had not been associated with the claims file when VA first decided the claim.  See 38 C.F.R. § 3.156(c)(1).  An award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  See 38 C.F.R. § 3.156(c)(3).  

By way of history, in February 1999, the RO denied entitlement to service connection for PTSD.  The Veteran did not timely perfect his appeal as to this issue.  The claim for entitlement to service connection for PTSD that was granted was an application to reopen received by the RO on August 4, 2005.  The Board finds that VA had sufficient information at the time of the February 1999 rating decision to obtain the dispositive service records from the appropriate service department.  Essentially, based on the relevant provisions of 38 C.F.R. § 3.156(c), the effective date for the grant of PTSD can either be the date of the original claim for PTSD or the date entitlement arose, whichever is later.  

With respect to the "date entitlement arose" the Board notes that entitlement would arise when PTSD is medically diagnosed.  See Young v. McDonald, 766 F.3d 1348, 1352 (Fed. Cir. 2014) (finding that just as service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), in order to determine the "date entitlement arose" within the meaning of 38 C.F.R. § 3.156(c), it is necessary to look at 38 C.F.R. § 3.304(f); entitlement cannot arise on a date for which there is no medical diagnosis of a veteran's PTSD).  In this case, based on the present record before the Board, the medical evidence first demonstrates a diagnosis of PTSD in March 1998.  However, other evidence suggests that PTSD may have been diagnosable prior to that date.

The Veteran has argued that the effective date for the grant of PTSD should go as far back as 1991 as he stated that was receiving VA treatment for PTSD at that time in Manchester, New Hampshire.  See December 2012 Bd. Hrg. Tr. at 2-3.  He asserted that he was treated by Dr. M.G.C. since around 1995 for PTSD.  The evidence of record is suggestive of the fact that the Veteran could have had PTSD prior to the March 1998 medical examination.  In this regard, the Board notes a letter from Dr. M.G.C. dated September 2005 which is suggestive of a diagnosis of PTSD prior to March 1998.  Additionally, the Board notes a January 1999 VA examination for PTSD which references that he was being treated for PTSD by Dr. M.G.C. for two years prior to that examination.  The VA examiner also noted, upon confirming a diagnosis of chronic PTSD, that the Veteran "has been suffering for PTSD for some time now.  He just did not know how to get help for it nor did he know that he could get [compensated] for it."  A review of the medical evidence shows stress and mild depression in June 1990, and notations of generalized anxiety disorder and additional anxious/stressed symptomatology in 1991.  There are additional notations in the medical records of depression (and an indication that he was taking antidepressants) at an October 1995 VA general medical examination.  

First, a careful review of the record suggests that there may be outstanding VA psychiatric treatment records from the Manchester, New Hampshire VA Medical Center (MC) that have not been associated with the case file.  On his July 1997 claim, the Veteran contended that he was receiving treatment for his PTSD from Dr. M.G.C. at that particular VAMC.  The Board notes a prior March 1993 VA request for mental health treatment records from December 1991 to present (1993).  As such, the record does contain Manchester VAMC treatment records covering 1990 to 1992, but treatment records covering the late 1990s when the Veteran states he was treated by Dr. M.G.C. are not of record and there is no indication that these records are unavailable.  It is consistent with VA's duty to assist to try and obtain these records as there is a reasonable possibility that they may show a diagnosis of PTSD prior to the March 1998 examination, hence possibly affording him an earlier effective date.

Once records development is completed to the extent possible, the AOJ should obtain a retrospective medical opinion as to the earliest date of onset for PTSD.  As the Federal Circuit recognized, a retrospective diagnosis could support an earlier date of onset.  See Young, 766 F.3d at 1353-54 (Fed. Cir. 2014) (finding that a retrospective diagnosis could support an earlier date of onset in certain cases).  As such, particularly in light of the evidence suggesting an onset earlier than March 1998, a retrospective opinion is needed as to the date of onset of the current PTSD.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file VA treatment records from the Manchester, New Hampshire VAMC referable to psychiatric treatment of the by Dr. M.G.C. in the 1990s.  If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

2. After records development is completed to the extent possible, obtain a retrospective medical opinion as to the earliest date when PTSD was at least as likely as not (a 50 percent or greater probability) present or diagnosable.  The examiner should review the claims file, including the service department records, the post service treatment and examination records and lay evidence.  

The examiner is to specifically state whether the medical evidence of record indicating psychiatric symptomatology and treatment prior to the March 1998 examination (e.g., psychiatric treatment records from 1990 onward) at least as likely as not demonstrates a valid diagnosis of PTSD.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3. If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




